Citation Nr: 0123867	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  00-02 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD), for the period 
from December 21, 1998, to February 4, 1999.

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder, for the period from 
February 5, 1999, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from May 1949 to August 
1952.   His decorations include the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This case was the subject of a July 2001 hearing before the 
undersigned Board member.


FINDING OF FACT

The veteran has experienced total social and occupational 
impairment due to PTSD from December 1998 forward.


CONCLUSION OF LAW

The schedular criteria for a disability rating of 100 percent 
for PTSD, for the period from December 21, 1998, forward, are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. § 
4.130, Diagnostic Code  9411 (2001).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is service connected for PTSD.  His PTSD is 
currently rated as 30 percent disabling from December 1998 
forward, and 50 percent disabling from February 1999 forward.  
The Board finds he meets the schedular criteria for a 100 
percent rating from December 1998 forward.

Background

The veteran was first seen for treatment for psychiatric 
disability in December 1998.  In January 1999, he underwent a 
VA PTSD assessment summary, for treatment purposes.  His 
symptoms included nightmares associated with the battles at 
the Chosen Reservoir, Yellow River, and Pusan Perimeter.  He 
saw the dead and smoking bodies in his dreams.  He further 
stated this his wife would tell him that he was ""running in 
bed""during some of his nightmares.  He had periods where he 
would flashback to the Chosen Reservoir.  Following these 
episodes, he would feel highly nervous, tearful, and have 
periods of depression.  Physiologically, he would feel 
nervousness following such flashback periods.  

He persistently avoided stimuli associated with the trauma 
and numbing of general responsiveness.  He would talk about 
his military experiences with no one.  He attempted to cope 
just by staying busy doing something as much as possible.  He 
did not watch any TV pictures depicting war.  He did not 
socialize with any Veteran's Organizations.  He had 
tremendous difficulty with recall and could not remember 
where he was when his leg was wounded during combat (for 
which he received a Purple Heart).  He had lost all interest 
in fishing, hunting, movies, going out in public, or crowds.  
He led a very isolative lifestyle.  He had tremendous 
difficulty with getting close to family members because he 
feared emotional involvement.  He viewed his future as "not 
having much left."  

He exhibited persistent symptoms of increased arousal as 
indicated by problems falling and staying asleep.  He would 
sleep 2 to 3 hours and then awaken, usually due to 
nightmares.  He would get irritated easily over anything and 
with anyone; however, he never acted out with violence.  He 
exhibited exaggerated startle response, especially upon being 
awakened.  He had long-standing nerve problems and was 
currently being treated for that condition, as well as sleep 
difficulties.  The psychiatrist found that these symptoms 
were long standing and were due to the veteran's experiences 
both in combat and as a Sergeant making life and death 
decisions.  This disturbance was causing clinically 
significant impairment in the veteran's social and occupation 
functioning.  The diagnostic impression was PTSD, chronic.

During a VA compensation examination in March 1999, the 
veteran's complaints were very similar to those described at 
his January 1999 PTSD assessment.  Upon mental status 
examination, his speech was clear and discernable.  He was 
clean and shaven and casually attired.  He exhibited a slight 
depression of mood, and his affect was somewhat restricted.  
He was oriented to date, year, day, month and place.  He 
obtained a score of 27 out of 30 in a Folstien Mini-Mental 
Status examination.  He had no difficulty with an immediate 
recall task, but on the delayed recall task he could only 
recall one of three words he had been asked to remember.  On 
the attention and calculation portion of the examination, he 
was able to do serial 7's, but could not spell the "world" 
backward correctly.  On the language portion of the 
examination, he was unable to copy the intersecting pentagons 
correctly.  No abnormal mental trends involving 
hallucinations or delusions appeared to be present.  He also 
denied any present thoughts of homicide or suicide.  

The diagnosis was PTSD.  The examiner recommended that the 
veteran continue to obtain medical and psychiatric treatment, 
and be referred for supportive psychotherapy services with a 
readjustment counselor to assist him in modulating his 
emotions and developing a more assertive and balanced stance 
toward life.   Current global assessment of function was 
evaluated as 51.

Since the March 1999 VA examination, the veteran has received 
very frequent and continuous individual counseling, group 
therapy, private treatment with a psychologist, and 
psychiatric medication.   A recounting of each treatment 
record would be pointless and voluminous.  A few salient 
reports of examination and treatment are described below:

In March 1999, the treating psychologist saw him for the 
first time.  The diagnosis was PTSD with psychotic features.  
Crying and depression were the veteran's major mood state.  
He had a startle response during the session.

During an April 2000 session with the treating psychologist, 
the veteran was tearful as he tried to describe the 
atrocities of war and how much responsibility he had as a 
Sergeant at such a young age.  He felt like his life was in 
imminent danger on a daily basis, as were the lives of his 
troops.  He could still hear Korean voices at times.  
Sometimes he heard his troops' voices yelling at him.  He 
could smell the burnt bodies of the enemy when Napalm was 
dropped on them.

During an August 2000 RO hearing, the veteran said he slept 
for 3 or 4 hours per night, with night sweats.  He said he 
had emotional outbursts 4 to 5 times per week.  He said he 
had never thought about hurting his wife, but he had 
experienced thoughts about suicide.  His wife described his 
sleep problems and social impairment.  She said that while 
she had friends all of her life, the veteran had no one.  
When asked, he and his wife indicated he had no family 
relationships with relatives, brothers, uncles, nephews, or 
nieces.  He said he had broken all of his family ties, and 
that the situation was irrevocable.  

During an October 2000 VA compensation examination, history 
and symptoms were similar to those at his prior VA 
examination, except that he admitted to fleeting suicidal and 
homicidal thoughts at times but denied any current serious 
thoughts at present.  He registered three objects on the 
first trial and recalled none after 5 minutes.  He was again 
unable to spell word "world" backwards.  The diagnosis was 
PTSD and the current Global Assessment of functioning was 50 
due to symptoms of PTSD.  In answering whether the veteran 
was competent for managing benefits, the examiner did not 
answer the question directly, but noted that both the husband 
and wife participated in financial affairs, and that the wife 
wrote the checks.

In June 2001, the treating psychologist extensively 
documented a treatment session with the veteran.  He 
presented with complaints of intrusive thoughts, nightmares, 
anxiety, and panic attacks.  He noted that he would become 
dizzy and his heart would race during these attacks.  They 
were so bad he would have to lay down; then he would shake 
and feel weak for a long time.  He felt depressed.  He 
described waves of nightmares, intrusive thoughts, and 
occasional flashbacks, with periods of being symptom-free for 
a day or two.  He felt anxious all of the time.  He reported 
that the panic attacks usually came out of nowhere with no 
clear link to any precipitant.  He felt estranged from 
others, even close family including children, grandchildren, 
and his spouse of 49 years.  He related a deficit in basic 
social trust.  

In terms of occupational functioning, the veteran reported an 
increasingly difficult time with getting chores done at the 
house.  He noted increasing dizzy spells, social isolation, 
difficulty on tasks, and lack of reliability.  Many small 
tasks were too stressful for him.  In terms of social 
functioning, he had great difficulty being around others and 
felt significant discomfort in almost all social situations.  

Upon mental status examination, he was on time for his 
appointment.  He presented neatly dressed and groomed.  He 
appeared his stated age.  His gait was normal.  He was 
oriented to three spheres.  His psychomotor activity activity 
was marked by nervous mannerisms and agitation.  He had some 
difficulty sitting still.  His mood was anxious with 
constricted affect.  He appeared to mildly hyperventilate 
intermittently during the session.  His eye contact was fair.  
His demeanor was cooperative but his emotional discomfort was 
obvious.  His speech was regular in rate and rhythm though 
affected by mood in that it was rather hesitant during 
conversation.  His language was coherent, goal oriented and 
was without signs of thought disorder or psychosis.  There 
was evidence of generalized paranoid ideation.  On occasion 
he felt uncomfortable that perhaps people were watching him.  
His concentration during the conversation showed mild 
impairment.  His cognitive functioning appeared to be intact.  
His insight and judgment appeared to be fair.  The diagnosis 
was PTSD, and the global assessment was 40.  The psychologist 
prescribed a treatment plan of supportive therapy, individual 
counseling, group counseling with the PTSD unit, and 
continuation of three medications.  The report concludes with 
the statement, "[t]his veteran is not capable of substantial 
gainful employment."

A July 2001 record of treatment with the veteran's VA 
counselor (not his treating psychologist) includes PTSD-
related findings of severe mood disturbances, obsessional 
thoughts regarding his tour in Korea, panic attacks on a near 
daily basis, periodic combat related nightmares, severe 
memory impairments, inability to manage any type of 
interpersonal stress, complete isolation from others, and 
sometimes severe depression with suicidal ideation without 
plan or intent.

During a July 2001 Board hearing, the veteran and his wife 
offered testimony consistent with the above-described 
evidence. The testimony of the veteran and his wife were very 
credible.  The undersigned found the veteran's behavior to be 
appropriate and composed.  He was obviously depressed.  His 
comments and behavior conveyed an authentic sense that he was 
a man deeply and profoundly affected by his war experiences, 
but who had a strong tendency to downplay his symptoms and 
experiences.  

Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim, and heightens VA's duty to notify the claimant on 
matters regarding his claim.

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In the present case, the full benefits sought on appeal are 
granted, so that any evidentiary or procedural defect in the 
record is of no prejudice to the veteran's claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2000).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2000);  
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied;  if the evidence is 
in support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1 (2000);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as 
this one, placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id. 

A 30 percent rating for PTSD will be assigned where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  

A 50 percent rating will be assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect;  
circumstantial, circumlocutory, or stereotyped speech;  panic 
attacks more than once a week;  difficulty in understanding 
complex commands;  impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks);  impaired judgment; impaired abstract 
thinking;  disturbances of motivation and mood;  difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as:  suicidal ideation;  obsessional 
rituals which interfere with routine activities;  speech 
intermittently illogical, obscure, or irrelevant;  near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively;  
impaired impulse control (such as unprovoked irritability 
with periods of violence);  spatial disorientation;  neglect 
of personal appearance and hygiene;  difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting);  and the inability to establish and maintain 
effective relationships.  Id.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations;  gross inappropriate 
behavior;  persistent danger of hurting self or others;  
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene);  
disorientation to time or place;  memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Code 9411 (2000).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102 (2000).

The detailed findings of the veteran's treating psychologist 
and counselor appear highly credible and demonstrate that the 
veteran has total social and occupational employment due to 
his PTSD.  He is not capable of substantial gainful 
employment, and his only effective relationship is a loving 
but very strained one with his wife.  He meets many of the 
criteria for a rating of 70 percent - suicidal ideation, 
near-continuous panic or depression (he has reported panic 
attacks nearly daily, his mood is that of depression, 
anxiety, and crying, and he hyperventilates and startles even 
during examination, counseling and treatment), obsessional 
PTSD-related thoughts, difficulty in adapting to stressful 
circumstances (he cannot work and has problems with small 
household tasks due his stress disorder), and inability to 
establish and maintain effective relationships.  The 
difficult question is whether he should be rated as 100 
percent disabled.  In general, he appears to easily meet and 
surpass many of the criteria for a rating of 70 percent, but 
not quite meet many of the explicit "such symptoms as" 
criteria for a 100 percent rating.  The determining factor, 
then, is that the veteran has total occupational and social 
impairment due to his PTSD.  The rating for total 
occupational and social impairment due to service-connected 
PTSD is 100 percent.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).  See also, 38 C.F.R. §§ 3.102, 4.7.

The Board concedes that it is possible and indeed plausible 
to read the treatment and examination records as reflecting a 
gradual worsening of the veteran's psychiatric disability 
over time.  Nor does the Board find the rating judgment 
displayed by the RO adjudicators on the record before them 
was harsh or ill founded.  The veteran's Global Assessment of 
Functioning has been evaluated in the 40 to 50 range, with a 
worsening trend over time.  On the other hand, the treatment 
and examination records consistently show that the veteran 
has significant PTSD which went untreated for decades prior 
to initial treatment in December 1998, and that prior to 
receiving treatment the veteran shunned medical treatment or 
acknowledgment of his symptoms.  The record reveals no cause 
for the veteran's apparent worsening from December 1998 to 
July 2001.  The Board hearing provided important evidence 
that veteran was only hesitantly discussing the full extent 
of his symptoms during his early treatment for PTSD.  It also 
critically verified the veteran's credibility with regard to 
subjective symptoms.  This is a extremely important element 
in assessing disability levels with PTSD since it permits an 
adjudicative assessment of whether the evidentiary assertions 
represent merely an ability to memorize a "laundry list" of 
symptoms or the actual presence of the symptoms.  VA medical 
records describe the veteran repeatedly as composed but 
hesitant due to obvious discomfort in acknowledging the 
nature and scope of the disability.   The Board concludes 
that the record is more properly read not as demonstrating a 
deterioration, but as reflecting a progressively more candid 
reporting of his symptoms, and greater insight and awareness 
of his condition, over the period of initial treatment from 
December 1998 to July 2001.  Further delay for an additional 
medical opinion would, in the Board's view, waste scarce 
resources when the record as it now stands is adequate to 
make a decision.  Accordingly, the Board grants an initial 
rating of 100 percent for PTSD, for the period from December 
1998 forward. 


ORDER

An initial rating of 100 percent for PTSD is granted for the 
period from December 21, 1998, forward, subject to the 
provisions governing the payment of monetary benefits.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

